Fourth Court of Appeals
                                        San Antonio, Texas
                                              January 15, 2020

                                            No. 04-20-00002-CR

                                            IN RE Corey KING

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On January 2, 2020, relator filed a petition for writ of mandamus. After considering the
petition, this court concludes relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on January 15, 2020.



                                                                      _____________________________
                                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of January, 2020.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2018CR7910, styled The State of Texas v. Corey King, pending in the 144th
Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.